Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-11 are directed to a method. Claims 12-19 are directed to a computer program product. Claim 20 is directed to a system.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). 
These claims fall under the category of a process. 

Step 2A, Prong 1   
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims fall under the abstract concept of a mental process. 

Claim(s) 1, 12 and 20 substantially recite
cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient; (Claim 1)
cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient; (Claim 12)
cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient; (Claim 20)
A person can look at a person’s behavior data and identify behavior patterns. This is elementary and considered a mental process. 

Claim(s) 1, 12 and 20 substantially recite
correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; (Claim 1)
correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; (Claim 12)
correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; (Claim 20)
A person review general patient data to find an element which links previous behavior to possible future behavior. This is viewed as a mental process. 

Claim(s) 1, 12 and 20 substantially recite
determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns and applying the impacts to generate a data structure comprising baseline behavioral patterns, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval; (Claim 1)
determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns and applying the impacts to generate a data structure comprising baseline behavioral patterns, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval; (Claim 12)
determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns and applying the impacts to generate a data structure comprising baseline behavioral patterns, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval; (Claim 20)
A person can determine a cause and effect model or structure with time being a part of the antecedent and probabilities, percentage or magnitude of a behavior being the consequence. This is viewed as a mental process.

Claim(s) 8 and 19 substantially recite
cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns; and (Claim 8)
based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline. (Claim 8)
cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns; and(Claim 19)
based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline. (Claim 19)
A person can employ a baseline data or model as a starting point to make a prediction of behavior by using additional data. This is viewed as a mental process.

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 12 and 20  further recite
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: (Claim 12)
a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising: (Claim 20)
Using generic computer hardware in a generic fashion is not a practical application. Medium, instructions, processors are merely a generic computer components performing generic computer functions and not a practical application. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 1, 12 and 20 further recite
progressively obtaining, by one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 1)
progressively obtaining, by the one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 12)
progressively obtaining, by the one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 20)
Retrieving data pertaining to a patient is merely gathering/collecting data and not considered a practical application. Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). This is an additional element and does not integrate into practical application.

Claim(s) 1, 12 and 20 further recite
obtaining, by the one or more processors, general patient data; (Claim 1)
obtaining, by the one or more processors, general patient data; (Claim 12)
obtaining, by the one or more processors, general patient data; (Claim 20)
Retrieving general patient data pertaining to a patient is merely gathering/collecting data and not considered a practical application. Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). This is an additional element and does not integrate into practical application.

Claim(s) 1, 12 and 20 further recite
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and(Claim 1)
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and (Claim 12)
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and (Claim 20)
Inputting data into a model for execution is not a practical application due to it is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 1, 12 and 20 further recite
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 1)
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 12)
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 20)
Sending out or transmitting results to other users is not a practical application. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element and does not integrate into practical application.

Claim(s) 2 and 13 further recite
wherein the one or more behaviors comprise wakefulness and alertness. 
(Claim 2)
wherein the one or more behaviors comprise wakefulness and alertness. 
(Claim 13)
Looking for specific behaviors is merely insignificant extra-solution activity or post solution activity. MPEP 2106.05(g). As such, this is an additional element and does not integrate into practical application.

Claim(s) 3 and 14 further recite
wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Claim 3)
wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Claim 14)
The use of sensors to monitor a patient is merely hardware which performs a generic task. This is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 4 and 15 further recite
wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Claim 4)
wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Claim 15)
Deciding which category of data to consider is regards to medical treatment is not a practical application. It is merely data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). This is an additional element and does not integrate into practical application.

Claim(s) 5 and 16 further recite
wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Claim 5)
wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Claim 16)
The consideration of scheduling medication in regards to impacts of medication is considered insignificant extra-solution activity or post solution activity. MPEP 2106.05(g). This is an additional element and does not integrate into practical application.

Claim(s) 6 and 17 further recite
wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient, and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub- intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Claim 6)
wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient, and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub-intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Claim 17)
The consideration of medical treatment in regards to scheduling appointments using timelines and intervals is not a practical application. This is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 7 and 18 further recite
obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and 
authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Claim 7)
obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and
authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Claim 18)
Receiving input from users to access patient data is not a practical application. It is merely receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element and does not integrate into practical application.

Claim(s) 8 and 19 further recite
obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system, the electronic medical records system, and the scheduling system; (Claim 8)
obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system, the electronic medical records system, and the scheduling system; (Claim 19)
Receiving data in regards to a patient is not a practical application. It is merely receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element and does not integrate into practical application.

Claim(s) 9 further recite
transmitting, by the one or more processors, the updated timeline to the authorized users. (Claim 9)
Transmitting data to users is not a practical application. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element and does not integrate into practical application.

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   

Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 12 and 20  further recite
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: (Claim 12)
a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising: (Claim 20)
The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 1, 12 and 20 further recite
progressively obtaining, by one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 1)
progressively obtaining, by the one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 12)
progressively obtaining, by the one or more processors, data related to medical treatment and a current physical state of a given patient from a patient monitoring system, an electronic medical records system, and a scheduling system; (Claim 20)
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. MPEP 2106.05(d)(II)
This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 1, 12 and 20 further recite
obtaining, by the one or more processors, general patient data; (Claim 1)
obtaining, by the one or more processors, general patient data; (Claim 12)
obtaining, by the one or more processors, general patient data; (Claim 20)
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. MPEP 2106.05(d)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 1, 12 and 20 further recite
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and (Claim 1)
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and (Claim 12)
applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and (Claim 20)
The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 1, 12 and 20 further recite
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 1)
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 12)
transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Claim 20)
Sending out or transmitting results to other users is not significantly more. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 2 and 13 further recite
wherein the one or more behaviors comprise wakefulness and alertness. 
(Claim 2)
wherein the one or more behaviors comprise wakefulness and alertness. 
(Claim 13)
Looking for specific behaviors is merely insignificant extra-solution activity or post solution activity. MPEP 2106.05(g). This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 3 and 14 further recite
wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Claim 3)
wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Claim 14)
The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 4 and 15 further recite
wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Claim 4)
wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Claim 15)
Deciding which category of data to consider is regards to medical treatment is not significantly more. It is merely data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 5 and 16 further recite
wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Claim 5)
wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Claim 16)
The consideration of scheduling medication in regards to impacts of medication is considered insignificant extra-solution activity or post solution activity. MPEP 2106.05(g). This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 6 and 17 further recite
wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient, and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub- intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Claim 6)
wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient, and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub-intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Claim 17)
The consideration of medical treatment in regards to scheduling appointments using timelines and intervals is not significantly more. This is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 7 and 18 further recite
obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and 
authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Claim 7)
obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and
authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Claim 18)
Receiving input from users to access patient data is not significantly more. It is merely receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 8 and 19 further recite
obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system, the electronic medical records system, and the scheduling system; (Claim 8)
obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system, the electronic medical records system, and the scheduling system; (Claim 19)
Receiving data in regards to a patient is not significantly more. It is merely receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 9 further recite
transmitting, by the one or more processors, the updated timeline to the authorized users. (Claim 9)
The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geatz in view of Levendowski and further in view of Loscutoff. (U. S. Patent Publication 20030144829, referred to as Geatz; U. S. Patent Publication 20020183644, referred to as Levendowski; U. S. Patent 20200098456, referred to as Loscutoff)

	Claim 1
	Geatz discloses a computer-implemented method, comprising: progressively obtaining, by one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
	Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;….and applying the impacts to generate a data structure comprising baseline behavioral patterns,…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval.
	Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);….and applying the impacts to generate a data structure comprising baseline behavioral patterns (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.),…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval. (Levendowski, 0279; Time-Series Analysis to Predict Performance Deterioration--Utilize the information provided by the classification model for each epoch from the most recent period (i.e., 10 to 15-seconds) as well as summary information from the past (i.e., 1-minute to 2-hours) to predict performance under specific conditions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz and Levendowski do not disclose expressly wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval;….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection.
	Loscutoff discloses wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.);….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 2
		Geatz does not disclose expressly wherein the one or more behaviors comprise wakefulness and alertness.
	Levendowski discloses wherein the one or more behaviors comprise wakefulness and alertness. (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 3
	Geatz discloses wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Geatz, 0027; For example, data agent 12 may be worn on the body by the patient and include one or more sensors 13 for measuring physiological parameters. In one embodiment, data agent 12 is worn about the wrist and includes sensors 13 (and/or interfaces for external sensors)…)

	Claim 4
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Geatz, 0035, 0027; ‘In another embodiment, controller agent 16 alerts a doctor or other medical care giver that a patient is about to suffer from the onset of symptoms and the appropriate treatment can be administered.’ And ‘….for measuring temperature, physical activity (i.e., patient movement, including myoelectric signals), heart rate, cardiac rhythm (ECG), blood pressure, blood oxygen levels, breath sounds, skin moisture levels, brain wave activity (EEG) or various other parameters.’)

	Claim 5
	Geatz and Levendowski do not disclose expressly wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information.
	Loscutoff discloses wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information (Loscutoff, 0051; Examples may include types device notifications (e.g., text messages, call phones, emails, etc.) and/or content to be included in the reminder such as links to assist a user in scheduling a refill, arranging transportation to a refill facility, prerecorded content or notification features, etc.), wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Loscutoff, 0013, 0018, ‘By using predictive learning techniques, the system may proactively target users who are prone to missing refills and ensure that effective reminders are sent that will ensure a user response.’ And ‘In contrast to conventional techniques involving human decision-makers, the techniques described herein allow the system to make real-time and/or automated predictions and determinations regarding user refill behavior, whether a reminder should be sent, the type of reminder, etc. with improved speed and accuracy.’ With ‘FIG. 1 illustrates a schematic diagram of an example environment 100 for prospective medication fillings management. The environment 100 may include, for example, a system 102 configured to receive user information including user data 104 and refill data 106 via a network 108.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 6
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient (Geatz, 0004; Alternatively, chronic sufferers can subject their bodies to medication or subject themselves to other therapies on a continual or scheduled basis. Likewise, those who utilize various physical therapies can wait until the onset of actual symptoms, or can engage in those therapies that might prevent the onset of subsequent symptoms on some scheduled basis.), and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub- intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Geatz, 0067; For example, different medications might be indicated for different episodes, where historical data provide a basis for predicting different levels of intensity of symptoms. Alternatively, different levels of medications might be indicated depending on how soon the medication can be taken, e.g., take one tablet within ten minutes, take two tablets if medication is not available within one-half hour.)

	Claim 7
	Geatz and Levendowski do not disclose expressly obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users.
	Loscutoff discloses obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Loscutoff, 0028 ;’ The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc. Additionally, in examples, the notification or communication may include a service and/or service suggestion that may assist the user in scheduling a refill, such as a link to a pharmacy website, a link to or schedule suggestion for a means of transportation, etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 8
	Geatz discloses obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).) the electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and the scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.); cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns (Geatz, 0029; Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom. This allows system 10 to develop a baseline of sensed data that is correlated to the actual onset of symptoms as subjectively reported by the patient.); and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline (Geatz, 0029-0030; ‘Alternatively, multiple inputs for symptom progression data could be provided. For example, one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside.’ And ‘Broadly, modeling agent 14 develops a protocol by which system 10 interprets the data received by data agent 12 and makes a predictive determination as to the onset of symptoms. In one embodiment, modeling agent 14 trains a neural network model that becomes able to predict the onset of symptoms associated with the patient's affliction.’) and a current physical state of a given patient from a patient monitoring system. (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.)

 	Claim 9
	Geatz discloses transmitting, by the one or more processors, the updated timeline to the authorized users. (Geatz, 0036; Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation. While adaptive drug delivery systems are known, e.g., U.S. Pat. No. 5,643,212, the present system is based on a predictive analysis.)

	Claim 10
	Geatz discloses updating, by the one or more processors, the model, based on the additional data. (Geatz, 0036; In addition to predicting the onset of one or more symptoms, the neural network may also be trained to predict symptom alleviation resulting from medication or other therapy.)

	Claim 12
	Geatz discloses a computer program product comprising:…. progressively obtaining, by the one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
	Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;….and applying the impacts to generate a data structure comprising baseline behavioral patterns,…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval.
	Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);….and applying the impacts to generate a data structure comprising baseline behavioral patterns (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.),…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval. (Levendowski, 0279; Time-Series Analysis to Predict Performance Deterioration--Utilize the information provided by the classification model for each epoch from the most recent period (i.e., 10 to 15-seconds) as well as summary information from the past (i.e., 1-minute to 2-hours) to predict performance under specific conditions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Geatz and Levendowski do not disclose expressly a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:….wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval;….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection.
	Loscutoff discloses a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising (Loscutoff, 0036; The memory 114 may be implemented as computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor(s) 110 to execute instructions stored on the memory 114.):….wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.);….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 13
	Geatz does not disclose expressly wherein the one or more behaviors comprise wakefulness and alertness. 
	Levendowski discloses wherein the one or more behaviors comprise wakefulness and alertness. (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 14
	Geatz discloses wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Geatz, 0027; For example, data agent 12 may be worn on the body by the patient and include one or more sensors 13 for measuring physiological parameters. In one embodiment, data agent 12 is worn about the wrist and includes sensors 13 (and/or interfaces for external sensors)…)

	Claim 15
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Geatz, 0035, 0027; ‘In another embodiment, controller agent 16 alerts a doctor or other medical care giver that a patient is about to suffer from the onset of symptoms and the appropriate treatment can be administered.’ And ‘….for measuring temperature, physical activity (i.e., patient movement, including myoelectric signals), heart rate, cardiac rhythm (ECG), blood pressure, blood oxygen levels, breath sounds, skin moisture levels, brain wave activity (EEG) or various other parameters.’)

	Claim 16
	Geatz and Levendowski do not disclose expressly wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information.
	Loscutoff discloses wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information (Loscutoff, 0051; Examples may include types device notifications (e.g., text messages, call phones, emails, etc.) and/or content to be included in the reminder such as links to assist a user in scheduling a refill, arranging transportation to a refill facility, prerecorded content or notification features, etc.), wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Loscutoff, 0013, 0018, ‘By using predictive learning techniques, the system may proactively target users who are prone to missing refills and ensure that effective reminders are sent that will ensure a user response.’ And ‘In contrast to conventional techniques involving human decision-makers, the techniques described herein allow the system to make real-time and/or automated predictions and determinations regarding user refill behavior, whether a reminder should be sent, the type of reminder, etc. with improved speed and accuracy.’ With ‘FIG. 1 illustrates a schematic diagram of an example environment 100 for prospective medication fillings management. The environment 100 may include, for example, a system 102 configured to receive user information including user data 104 and refill data 106 via a network 108.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient (Geatz, 0004; Alternatively, chronic sufferers can subject their bodies to medication or subject themselves to other therapies on a continual or scheduled basis. Likewise, those who utilize various physical therapies can wait until the onset of actual symptoms, or can engage in those therapies that might prevent the onset of subsequent symptoms on some scheduled basis.), and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub-intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Geatz, 0067; For example, different medications might be indicated for different episodes, where historical data provide a basis for predicting different levels of intensity of symptoms. Alternatively, different levels of medications might be indicated depending on how soon the medication can be taken, e.g., take one tablet within ten minutes, take two tablets if medication is not available within one-half hour.)

		Claim 18
Geatz and Levendowski do not disclose expressly the method further comprising: obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users.
Loscutoff discloses the method further comprising: obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Loscutoff, 0028 ;’ The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc. Additionally, in examples, the notification or communication may include a service and/or service suggestion that may assist the user in scheduling a refill, such as a link to a pharmacy website, a link to or schedule suggestion for a means of transportation, etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

		Claim 19
Geatz discloses obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).), the electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and the scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.); cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns (Geatz, 0029; Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom. This allows system 10 to develop a baseline of sensed data that is correlated to the actual onset of symptoms as subjectively reported by the patient.); and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline. (Geatz, 0029-0030; ‘Alternatively, multiple inputs for symptom progression data could be provided. For example, one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside.’ And ‘Broadly, modeling agent 14 develops a protocol by which system 10 interprets the data received by data agent 12 and makes a predictive determination as to the onset of symptoms. In one embodiment, modeling agent 14 trains a neural network model that becomes able to predict the onset of symptoms associated with the patient's affliction.’) 

		Claim 20
Geatz discloses a system comprising: a memory; one or more processors in communication with the memory (Geatz, 0050; Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86. A memory 88 may be provided to record some or all of the data from sensors 86. Data agent 12 may be in communication with other components of system 10 and as such, an appropriate communication module 90 is provided.); program instructions executable by the one or more processors via the memory to perform a method, the method comprising: progressively obtaining, by the one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.),  and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;…. and applying the impacts to generate a data structure comprising baseline behavioral patterns.
Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);…. and applying the impacts to generate a data structure comprising baseline behavioral patterns. (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 
	Geatz and Levendowski do not disclose expressly wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval; applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. 
Loscutoff discloses wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.); applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geatz, Levendowski and Loscutoff as applied to claim 1-20, 12-20 above, and further in view of Yang. (U. S. Patent Publication 20200219616, referred to as Yang)

	Claim 11
Geatz, Levendowski and Loscutoff do not disclose expressly obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. 
Yang discloses obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. (Yang, 0031, 0059; ‘To predict the occurrence of events, a model is trained using the historical claim feed data. The training of the model is performed using a sliding-window approach or algorithm, in which one window or a set of windows from the historical claim feed data are sequentially analyzed. That is, features and outcomes are extracted from the existing defined windows and a model is trained based on these. The existing model is updated using the extracted features and outcomes of the next coming window. Each window of data is sequentially used to update the model. The most up-to-date model is used to predict the occurrence of events at a future time.’ And ‘That is, at step 270, the healthcare analytics system uses the latest and most up-to-date generation of the model−i.e., the (i)th generation−to determine whether and the probability or likelihood of outcomes occurring at a future time (e.g., instant risk).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski, Loscutoff and Yang before him before the effective filing date of the claimed invention, to modify Geatz, Loscutoff and Levendowski to incorporate using feedback to train the model of Yang. Given the advantage of increased accuracy based on user specific data for user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

4.	Claims 1-20 are rejected.

Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent Publication 20180174675: Roy
	-U. S. Patent Publication 20170231561: Sutoko

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129